April 27, 2012 U.S. Securities & Exchange Commission treet, N.E. Washington, DC Re: Vanguard Montgomery Funds (the Trust) File No. 333-145624 Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933, this letter serves as certification that the Prospectus and Statement of Additional Information with respect to the above-referenced Trust do not differ from that filed in the most recent post-effective amendment, which was filed electronically. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc. Cc: Brion Thompson, Esq. Bo J.
